

REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) dated as of February 9,
2015 by and among root9B Technologies, Inc., a Delaware corporation (the
“Company”); and the stockholders of the Company (collectively, the
“Stockholders” and, each, an “Stockholder”) listed on the signature page of this
Agreement.
 
WHEREAS, the Company and IPSA International, Inc., a Nevada corporation (“IPSA”)
are parties to that certain Agreement and Plan of Merger dated February 6, 2015
(the “Merger Agreement”), pursuant to which the Stockholders acquired that
number of Common Shares (as defined below) in the amount set forth on the
signature page of this Agreement;
 
WHEREAS, in connection with the Merger Agreement, and pursuant to the terms
thereof, the Company desires to grant certain registration rights to the
Stockholders on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:
 
1. Definitions.  As used herein, the following terms shall have the following
meanings.
 
“Affiliate” shall mean, with respect to any specified Person, (a) any other
Person which directly or indirectly through one or more intermediaries controls,
or is controlled by, or is under common control with, such specified Person (for
the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise)
 
“Common Shares” means shares of the Company’s common stock, par value $.001 per
share and any other shares of stock issued or issuable with respect thereto
(whether by way of a stock dividend or stock split or in exchange for or upon
conversion of such shares or otherwise in connection with a combination of
shares, distribution, recapitalization, merger, consolidation or other corporate
reorganization).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
 

 
 

--------------------------------------------------------------------------------

 

“Family Member” shall mean, in respect of any Stockholder, (i) such
Stockholder’s spouse, parent, siblings, descendants (including adoptive
relationships and stepchildren) and the spouses of each such natural persons;
(ii) any trust for the benefit of Stockholder or any of the foregoing.
 
“Permitted Transferee” shall mean, in respect of any Stockholder which is an
individual, a Family Member of such Stockholder, and as to any Stockholder which
is not an individual, the owners of such Stockholder or a Family Member thereof,
but only the first such transferee from the original holder of Registrable
Securities shall be permitted, in each case to the extent such Person agrees to
be bound by the terms of this Agreement.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, a bank, a trust company, a land trust, a business
trust, a governmental entity or any department, agency or political subdivision
thereof or any other entity or organization, whether or not it is a legal
entity.
 
“Public Offering” means a public offering of Common Shares or any other type of
equity securities pursuant to an effective registration statement under the
Securities Act; provided that a Public Offering shall not include an offering
made in connection with a business acquisition or combination pursuant to a
registration statement on Form S-4 or any successor form, or an employee benefit
plan pursuant to a registration statement on Form S-8 or any successor form.
 
“Registrable Securities” means (i) all Common Shares acquired by, or issued or
issuable to, any of the Stockholders (including such Common Shares subsequently
transferred to any Permitted Transferee) on or after the date hereof (other than
Indemnity Shares as defined in the Merger Agreement) and (ii) all Common Shares
issued or issuable directly or indirectly with respect to any Common Shares
described in clause (i) above by way of a stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization.  As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities when they have been
distributed to the public pursuant to an effective registration statement under
the Securities Act with respect to the sale of such securities and in accordance
with such registration statement, or which may then be sold to the public
without restriction as to amount or manner of sale, in compliance with Rule 144
or free from the terms of Rule 144 as set forth therein.
 
“Registration Expenses” means all expenses (other than underwriting discounts
and commissions) incident to the Company’s performance of or compliance with
this Agreement, including without limitation all registration and filing fees,
fees and expenses of compliance with securities or blue sky laws, printing and
distributing expenses, messenger and delivery expenses, fees and expenses of
custodians, internal expenses (including all salaries and
 

 
 

--------------------------------------------------------------------------------

 

 expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit or quarterly review, the expense of any
liability insurance and the expenses and fees for listing the securities to be
registered on each securities exchange on which similar securities issued by the
Company are then listed or on the NASDAQ system, fees and disbursements of
counsel for the Company and the underwriters and all independent certified
public accountants and other Persons retained by the Company and reasonable fees
and expenses of one counsel for all of the holders of Registrable Securities
participating in such registration (selected by the holders of a majority of the
Registrable Securities as a group participating in such registration).
 
“Rule 144” means Rule 144 of the General Rules and Regulations under the
Securities Act (or any successor rule thereto or any complementary rule
thereto).
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
2. Piggyback Registrations.
 
(a)           Right to Piggyback.  Whenever the Company proposes to register (a
“Piggyback Registration”) any of its Common Shares under the Securities Act for
its own account or for the account of any holder of Common Shares, in each case,
in a Public Offering, the Company will give prompt written notice to all holders
of Registrable Securities (in any event no later than 30 days prior to the
filing of the applicable registration statement) of its intention to effect such
a registration and of such holders’ rights under this Section 2(a), which notice
will be sent to the addresses set forth in the Company’s records.  Upon the
written request of any holder of Registrable Securities (which request shall
specify the Registrable Securities intended to be disposed of by such holder and
the intended method of disposition thereof), the Company shall include in such
Piggyback Registration (subject to the provisions of this Agreement) all
Registrable Securities requested to be registered pursuant to this Section 2(a),
subject to Section 2(b) below, with respect to which the Company has received
written requests for inclusion therein within 20 days after the receipt of the
Company’s notice; provided that any such holder may withdraw its request for
inclusion at any time prior to executing the underwriting agreement or, if none,
prior to the applicable registration statement becoming effective.
 
(b)           Priority on Primary Registrations.  If a Piggyback Registration is
initiated as a primary underwritten or directed (placement agency) Public
Offering of securities by the Company and the managing underwriters or lead
placement agent advise the Company and the holders of Registrable Securities (if
any holders of Registrable Securities have elected to include Registrable
Securities in such Piggyback Registration) in writing that in their opinion the
number of Common Shares requested to be included in such Piggyback Registration
exceeds the number
 

 
 

--------------------------------------------------------------------------------

 

 which can be sold in such offering without adversely affecting the
marketability of the offering (including an adverse effect on the per share
offering price), then the Company will include in such Piggyback Registration
(i) first, the number of Common Shares the Company proposes to sell, (ii)
second, the Registrable Securities permitted to be included in such
registration, pro rata from among the holders of such Registrable Securities
according to the number of Registrable Securities requested by them to be so
included, and (iii) third, the number of Common Shares requested to be included
in such Piggyback Registration, in such manner as the Company may determine.
 
(c)           Priority on Secondary Registrations.  If a Piggyback Registration
is an underwritten or directed (placement agency) Public Offering by holders of
Common Shares other than Registrable Securities, and the managing underwriters
or lead placement agent advise the Company and the holders of Registrable
Securities (if any holders of Registrable Securities have elected to include
Registrable Securities in such Piggyback Registration) in writing that in their
opinion the number of Common Shares to be included in such Piggyback
Registration exceeds the number which can be sold in such offering without
adversely affecting the marketability of the offering (including an adverse
effect on the per share offering price), then the Company will include in such
Piggyback Registration (i) first, the number of Common Shares requested to be
included therein by the holders requesting such registration and by the holders
of Registrable Securities as to permitted amounts of Common Shares, pro rata
from among such holders according to the number of Common Shares (on a fully
diluted, as converted basis) and the number of Registrable Securities, as
applicable, requested by such holders to be so included, and (ii) second, other
Common Shares requested to be included in such registration, in such manner as
the Company may determine.
 
(d)           Registration Expenses.  The Company will pay all Registration
Expenses in connection with any Piggyback Registration whether or not such
Piggyback Registration has become effective.
 
3. Registration Procedures.  Whenever the holders of Registrable Securities
request that any Registrable Securities be registered pursuant to this
Agreement, the Company will use reasonable commercial efforts to effect the
registration and the sale of such Registrable Securities in accordance with the
intended method of disposition thereof, and pursuant thereto the Company will as
expeditiously as possible:
 
(a)           prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use reasonable commercial efforts to
cause such registration statement to become effective (provided that within a
reasonable time before filing a registration statement or prospectus or any
amendments or supplements thereto, the Company will furnish to the counsel
selected by holders of a majority of Registrable Securities to be included in
such registration copies of all such documents proposed to be filed, which
documents will be subject
 

 
 

--------------------------------------------------------------------------------

 

 to the prompt review and reasonable comment of such counsel, and, as to the
content relating to the holders of the Registrable Securities, approval of such
counsel), and upon filing such documents, the Company shall promptly notify in
writing such counsel of the receipt by the Company of any written comments by
the SEC with respect to such registration statement or prospectus or any
amendment or supplement thereto or any written request by the SEC for the
amending or supplementing thereof or for additional information with respect
thereto;
 
(b)           promptly notify each holder of Registrable Securities of the
effectiveness of each registration statement and any time a supplement to any
prospectus forming a part of such registration statement has been filed, and
prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period of not less
than 180 days or, if such registration statement relates to an underwritten or
directed (placement agency) offering, such longer period as, in the opinion of
counsel for the underwriters or placement agent, a prospectus is required by law
to be delivered in connection with sales of Registrable Securities by any
underwriter, placement agent or dealer or such shorter period as will terminate
when all of the securities covered by such registration statement have been
disposed of in accordance with the intended methods of disposition by the seller
or sellers thereof as set forth in such registration statement (but in any event
not before the expiration of any longer period required under the Securities
Act), and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such registration statement and cause the prospectus to be
supplemented by any required prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Securities Act;
 
(c)           furnish to each seller of Registrable Securities included in the
registration statement such number of copies of such registration statement,
each amendment and supplement thereto, the prospectus included in such
registration statement (including each preliminary prospectus), each amendment
and supplement thereto (in each case including all exhibits and documents
incorporated by reference therein) and such other documents as such seller may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such seller;
 
(d)           use its best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any seller reasonably requests and do any and all other acts and things which
may be reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that the Company will not be required to (i) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this subsection, (ii) subject itself to taxation in any
jurisdiction where it would not otherwise be
 

 
 

--------------------------------------------------------------------------------

 

 subject to taxation but for this subsection or (iii) consent to general service
of process (i.e., service of process which is not limited solely to securities
law violations) in any jurisdiction where it would not otherwise be subject to
general service of process but for this subsection);
 
(e)           promptly notify each seller of such Registrable Securities, at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act, is required to be updated, or upon discovery of the happening of
any event as a result of which the prospectus included in such registration
statement contains an untrue statement of a material fact or omits any fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made, and, at the request of any such
seller, the Company will, as soon as reasonably practicable, file and furnish to
all sellers a supplement or amendment to such prospectus so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus will
not contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made;
 
(f)           provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such registration statement;
 
(g)           enter into such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the holders of
Registrable Securities included in the registration or their underwriters or
placement agent, if any, reasonably request in order to expedite or facilitate
the disposition of such Registrable Securities; provided that no holder of
Registrable Securities shall have any indemnification or contribution
obligations inconsistent with Section 4 hereof;
 
(h)           make available for inspection by any holder of Registrable
Securities included in the registration, or any of their underwriters or
placement agents participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other agent retained by any such
holder or underwriter or placement agent, all relevant financial and other
records, corporate documents and properties of the Company and cause the
Company’s officers, directors, employees and independent accountants to supply
all information and participate in due diligence sessions reasonably requested
by any such seller, its underwriter, placement agent, attorney, accountant or
agent in connection with such registration;
 
(i)           otherwise use reasonable commercial efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least twelve months beginning with the first day of the Company’s
first full calendar quarter after the effective date of the registration
statement no later than the time required for filing the applicable periodic
report, which earnings statement shall satisfy the provisions of Section 11(a)
of the Securities Act and Rule 158 promulgated thereunder;
 

 
 

--------------------------------------------------------------------------------

 

(j)           use all reasonable commercial efforts to prevent the issuance of
any stop order (“Stop Order”) suspending the effectiveness of a registration
statement, or of any order suspending or preventing the use of any related
prospectus or suspending the qualification of any securities included in such
registration statement for sale in any jurisdiction, and, in the event of such
issuance, the Company shall immediately notify the holders of Registrable
Securities included in such registration statement of the receipt by the Company
of such notification and shall use its best efforts promptly to obtain the
withdrawal of such order;
 
(k)           use all reasonable commercial efforts to cause such Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the sellers thereof to consummate the disposition of such Registrable
Securities;
 
(l)           request one or more “cold comfort” letters, dated the effective
date of such registration statement (and, if such registration includes an
underwritten or directed (placement agency) Public Offering, dated the date of
the closing under the underwriting or placement agency agreement), signed by the
Company’s independent public accountants in customary form and covering such
matters of the type customarily covered by “cold comfort” letters as the
managing underwriter or lead placement agent may reasonably expect;
 
(m)           request a legal opinion of the Company’s outside counsel, dated
the effective date of such registration statement (and, if such registration
includes an underwritten public offering, dated the date of the closing under
the underwriting agreement) in customary form and covering such matters of the
type customarily covered by legal opinions of such nature if requested by the
managing underwriter or lead placement agent;
 
(n)           If any such registration or comparable statement refers to any
seller by name or otherwise as the seller of any securities of the Company and
if in such seller’s sole and exclusive judgment, such seller is or might be
deemed to be an underwriter or a controlling person of the Company, such seller
shall have the right to (i) require the insertion therein of language, in form
and substance satisfactory to such seller and presented to the Company in
writing and not inconsistent with the rules and regulations of the SEC, to the
effect that the holding by such seller of such securities is not to be construed
as a recommendation by such seller of the investment quality of the Company’s
securities covered thereby and that such holding does not imply that such seller
will assist in meeting any future financial requirements of the Company, or
(ii) in the event that such reference to such seller by name or otherwise is not
required by the Securities Act or any similar federal statute then in force,
require the deletion of the reference to such holder; provided, that with
respect to this clause (ii), if requested by the Company, such seller shall
furnish to the Company an opinion of counsel to such effect, which opinion and
counsel shall be reasonably satisfactory to the Company; and
 

 
 

--------------------------------------------------------------------------------

 

(o)           All expenses incident to the Company’s performance of or
compliance with this Agreement, including without limitation all Registration
Expenses, will be borne by the Company.
 
4. Indemnification.
 
(a)           By the Company.  The Company agrees to indemnify, to the fullest
extent permitted by law, each seller of Registrable Securities in a registration
statement of the Company, its officers, directors, members, managers, employees,
agents, stockholders, general and limited partners and Affiliates, each
underwriter, broker or other Person acting on behalf of such holder of
Registrable Securities, and each other Person, if any, who controls any of the
foregoing Persons within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, against any and all losses, claims, damages,
liabilities and expenses (or actions or proceedings, whether commenced or
threatened, in respect thereof), joint or several, arising out of or based upon
any untrue or alleged untrue statement of material fact contained in any
registration statement, prospectus or any amendment thereof or supplement
thereto, together with any documents incorporated therein by reference, or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation or
alleged violation by the Company or any of its subsidiaries of any federal,
state, foreign or common law rule or regulation and relating to action or
inaction in connection with any such registration, disclosure document or other
document and shall reimburse such seller, its officer, director, member,
employee, agent, stockholder, partner, Affiliate or controlling Person for any
reasonable legal or other expenses, including any amounts paid in any settlement
effected with the consent of the Company, which consent will not be unreasonably
withheld or delayed, incurred by such seller, its officer, director, member,
employee, agent, stockholder, partner, Affiliate or controlling Person in
connection with the investigation or defense of such loss, claim, damage,
liability or expense, except insofar as the same are caused by or contained in
any information furnished in writing to the Company by such holder expressly for
use therein.  In connection with an underwritten or directed Public Offering,
the Company will indemnify the underwriters, placement agents, their officers,
directors, agents and employees and each Person who controls such underwriters
(within the meaning of the Securities Act) to the same extent as provided above
with respect to the indemnification of the sellers of Registrable Securities.
 
(b)           By the Sellers.  In connection with any registration statement in
which a holder of Registrable Securities is participating, each such seller will
furnish to the Company in writing such information and affidavits about such
seller as the Company reasonably requests for use in connection with any such
registration statement or prospectus and, to the extent permitted by law, will
indemnify the Company, its directors and officers and each Person who controls
the Company (within the meaning of the Securities Act) and the other sellers of
Registrable Securities against any losses, claims, damages, liabilities and
expenses resulting from any untrue
 

 
 

--------------------------------------------------------------------------------

 

 or alleged untrue statement of material fact contained in the registration
statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by such seller
which authorizes its use in the applicable document; provided, that the
obligation to indemnify will be individual, not joint and several, for each
seller and will be limited to the gross amount of proceeds received by such
holder from the sale of Registrable Securities pursuant to such registration
statement.
 
(c)           Claim Procedures.  Any Person entitled to indemnification
hereunder will (i) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification (provided that the failure
to give prompt notice will not impair any Person’s right to indemnification
hereunder to the extent such failure has not prejudiced the indemnifying party)
and (ii) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit the indemnifying party to assume the defense
thereof, jointly with any other indemnifying party similarly notified to the
extent it may wish, with counsel reasonably satisfactory to the indemnified
parties.  If such defense is assumed, the indemnifying party will not be subject
to any liability for any settlement made by the indemnified party without its
consent (but such consent will not be unreasonably withheld or delayed) and the
indemnifying party shall not, without the consent of the indemnified party,
consent to entry of any judgment or enter into any settlement which: (i) does
not include as an unconditional term thereof a full release from all liability
in respect of such claim or litigation provided by the claimant or plaintiff to
such indemnified party; (ii) includes an admission of fault or culpability by
any indemnified party; or (iii) commits any indemnified party to take, or
refrain from taking, any action adverse to such party.  An indemnifying party
who is not entitled to, or elects not to, assume the defense of a claim will not
be obligated to pay (i) the fees and expenses of more than one counsel for all
parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party a conflict of
interest may exist between such indemnified party and any other of such
indemnified parties with respect to such claim or (ii) any settlement made by
any indemnified party without such indemnifying party’s consent (but such
consent will not be unreasonably withheld or delayed).
 
(d)           Survival; Contribution.  The indemnification provided for under
this Agreement will remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
agent or employee and each other Person who participates as an underwriter in
the offering or sale of such securities and each other Person, if any, who
controls such indemnified party (within the meaning of the Securities Act), and
will survive the transfer of securities.  The Company also agrees to make such
provisions, as are reasonably requested by any indemnified party, for
contribution to such party, based on relative fault of the parties involved, in
the event the Company’s indemnification is unavailable for any
 

 
 

--------------------------------------------------------------------------------

 

 reason; provided, that the maximum amount of liability in respect of such
contribution shall be limited, in the case of each holder of Registrable
Securities, to an amount equal to the gross proceeds of such seller from the
sale of Registrable Securities effected pursuant to such registration.
 
5. Participation in Underwritten Registrations.  No Person may participate in
any registration hereunder which is underwritten unless such Person (a) agrees
to sell such Person’s securities on the basis provided in any underwriting
arrangements approved by the Person or Persons entitled hereunder to approve
such arrangements (including, without limitation, pursuant to the terms of any
over-allotment or “green shoe” option requested by the managing underwriter(s),
provided that no holder of Registrable Securities will be required to sell more
than the number of Registrable Securities that such holder has requested the
Company to include in any registration) and (b) completes and executes all
customary questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements; provided, that no seller of Registrable Securities included in any
underwritten registration shall be required to make any representations or
warranties to the Company or the underwriters (other than representations and
warranties regarding such seller and such seller’s intended method of
distribution) or to undertake any indemnification or contribution obligations to
the Company or the underwriters with respect thereto, except as otherwise
provided in Section 4(b).
 
6. Other Piggy Back Rights.   The Company shall not grant piggy back
registration rights to any Person that have a priority position (as distinct
from a pari passu or subordinate position) with respect to the rights hereunder.
 
7. Notices.  All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered if delivered
personally, or after being received when sent via a nationally recognized
overnight courier. Such notices, demands and other communications shall be sent
to any holder of Registrable Securities at such holder’s last address on the
records of the Company, and to the Company at the address indicated below:
 
To the Company:
 
Root9B Technologies, Inc.
4521 Sharon Road
Suite 300
Charlotte, NC  28211
Attn: Brian King COO


 

 
 

--------------------------------------------------------------------------------

 

With a copy to:
 
Ruskin Moscou Faltischek, P.C.
 
East Tower, 15 Floor
 
1425 RXR Plaza
 
Uniondale, NY 11556-0190
 
Attention: Seth I. Rubin, Esq.
 


 
or such other address, or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.
 
8. Miscellaneous.
 
(a)           Remedies.  Any Person having rights under any provision of this
Agreement will be entitled to enforce such rights specifically to recover
damages caused by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law.  The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in its sole discretion
apply to any court of law or equity of competent jurisdiction (without posting
any bond or other security) for specific performance and for other injunctive
relief in order to enforce or prevent violation of the provisions of this
Agreement.
 
(b)           Amendments and Waivers.  The provisions of this Agreement may be
amended or waived only upon the prior written consent of (i) the Company and
(ii) the holders of at least a majority of the number of Registrable Securities
and any amendment or waiver to which such written consent is obtained will be
binding upon the Company and all holders of Registrable Securities.  No waiver
by any party or parties shall operate or be construed as a waiver in respect of
any failure, breach or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or
after that waiver. Except as otherwise set forth in this Agreement, no failure
to exercise, or delay in exercising, any right, remedy, power or privilege
arising from this Agreement shall operate or be construed as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.
 
(c)           Successors and Assigns.  All covenants and agreements in this
Agreement by or on behalf of any of the parties hereto will bind and inure to
the benefit of the respective successors and Permitted Transferees of the
parties. The Company shall assign its rights and obligations hereunder to any
successor to its assets or business.
 

 
 

--------------------------------------------------------------------------------

 

(d)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement.
 
(e)           Counterparts; Facsimile.  This Agreement may be executed
simultaneously in two or more counterparts (each of which may be transmitted
electronically), any one of which need not contain the signatures of more than
one party, but all such counterparts taken together will constitute one and the
same Agreement.
 
(f)           Descriptive Headings.  The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.
 
(g)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
any choice of law or conflict of law provision or rule. Any dispute hereunder
shall be heard only in the federal and state courts sitting in the County of New
Castle, State of Delaware, and the party prevailing shall be entitled to recover
its reasonable legal fees and expenses from the party not prevailing.
 
(h)           No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.
 
(i)           Transfer.  Prior to transferring any Registrable Securities (other
than a transfer pursuant to which such securities cease to be Registrable
Securities) to any Person to whom transfer of the rights hereunder is permitted,
the Person transferring such Registrable Securities will cause the prospective
transferee to execute and deliver to the Company, a joinder to this Agreement
substantially in the form of Exhibit A hereto pursuant to which the prospective
transferee agrees to be bound by this Agreement to the same extent as the Person
transferring such Registrable Securities with respect to the Registrable
Securities so transferred.
 
(j)           Entire Agreement.  This instrument contains the entire agreement
of the parties hereto on the subject matter hereof.
 
*     *     *     *     *
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first above written.
 
 
ROOT9B TECHNOLOGIES, INC.
 
 


 
 
By:                                                                           
 
 
      Name:  Brian King
 
 
      Title:    COO
 
 


 
STOCKHOLDER:






By:           
Name:
Address:


Number of Common Shares: __________________

 
 

--------------------------------------------------------------------------------

 
[Continuation of Signature Page to this Registration Rights Agreement]

EXHIBIT A
 
FORM OF JOINDER TO
 
REGISTRATION RIGHTS AGREEMENT
 
THIS JOINDER to the Registration Rights Agreement dated as of _______ ___, 2015
by and among root9B Technologies, Inc., a Delaware corporation (the “Company”),
and certain stockholders of the Company (the “Agreement”), is made and entered
into as of _________ by and between the Company and _________________
(“Holder”).  Capitalized terms used herein but not otherwise defined shall have
the meanings set forth in the Agreement.
 
WHEREAS, Holder has acquired _____ Registrable Shares from ___________.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Joinder hereby agree as follows:
 
1.           Agreement to be Bound.  Holder hereby (i) acknowledges that it has
received and reviewed a complete copy of the Agreement and (ii) agrees that upon
execution of this Joinder, it shall become a party to the Agreement and shall be
fully bound by, and subject to, all of the covenants, terms and conditions of
the Agreement as though an original party thereto and be entitled to all of the
benefits of a holder of Registrable Securities thereunder.  The parties hereby
agree that all Common Shares held by Holder shall be deemed Registrable
Securities and Registrable Securities for all purposes of the Agreement.
 
2.           Successors and Assigns.  Except as otherwise provided herein, this
Joinder shall bind and inure to the benefit of and be enforceable by the Company
and its successors, heirs and assigns and Holder, but shall not be further
assigned by the Holder.
 
3.           Notices.  For purposes of Section 7 of the Agreement, all notices,
demands or other communications to the Holder shall be directed to:
 
[Name]
[Address]


4.           Counterparts.  This Joinder may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.
 
6.           Descriptive Headings.  The descriptive headings of this Joinder are
inserted for convenience only and do not constitute a part of this Joinder.
 

 
 

--------------------------------------------------------------------------------

 
[Continuation of Signature Page to this Registration Rights Agreement]

IN WITNESS WHEREOF, the parties hereto have executed this Joinder to the
Registration Rights Agreement as of the date set forth in the introductory
paragraph hereof.
 
 
ROOT9B TECHNOLOGIES, INC.
 
 


 
 
By:                                                                           
 
 
     Name:
 
 
     Title:
 
 
[HOLDER]
 
 


 
 


 
 
By:                                                                           
 
 
     Name:
 
 
     Title:
 


 

 
 

--------------------------------------------------------------------------------

 
